Exhibit 10.1

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

 

                THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of this
___ day of ______, ____ (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and _______________ (the
“Optionee”), evidences the grant by the Company of an Option to purchase a
certain number of shares of the Company's Class A common stock, $.01 par value
(the “Common Stock”), to the Optionee on such date and the Optionee's acceptance
of this Option (as defined below) in accordance with the provisions of the Clear
Channel Outdoor Holdings, Inc. 2012 Stock Incentive Plan, as it may be amended
from time to time (the “Plan”). All capitalized terms not defined herein shall
have the meaning ascribed to them as set forth in the Plan.  The Company and the
Optionee agree as follows:

 

1.        Grant of Option. Subject to the terms and conditions set forth herein
and in the Plan, the Company hereby grants to the Optionee an option (this
“Option”) to purchase _______ shares of Common Stock (the “Option Shares”) from
the Company at the price per share of $________ (the “Option Price”). 

 

2.        Limitations on Exercise of Option. Except as otherwise provided in
this Agreement, this Option will vest and become exercisable with respect to 25%
of the shares of Common Stock covered hereby on the first anniversary of the
Grant Date, as to an additional 25% of the shares of Common Stock covered hereby
on the second anniversary of the Grant Date, as to an additional 25% of the
shares of Common Stock covered hereby on the third anniversary of the Grant
Date, and as to an additional 25% of the shares of Common Stock covered hereby
on the fourth anniversary of the Grant Date (each a “Vesting Date”); provided, 
that, the Optionee is still employed or performing services for the Company on
each such Vesting Date.

 

3.        Term of this Option. Unless sooner terminated in accordance herewith
or in the Plan, this Option shall expire on the tenth anniversary of the Grant
Date.

 

4.        Method of Exercise.   

 

a.        The Optionee may exercise this Option, from time to time, to the
extent then exercisable, by contacting the Plan administrator designated by the
Company (the “Administrator”) and following the procedures established by the
Administrator. The Option Price of this Option may be paid in cash or by
certified or bank check or in any other manner the Compensation Committee of the
Company's Board of Directors (the "Committee"), in its discretion, may permit,
including, without limitation, (i) the delivery of previously-owned shares, (ii)
by a combination of a cash payment and delivery of previously-owned shares, or
(iii) pursuant to a cashless exercise program established and made available
through a registered broker-dealer in accordance with applicable law.

 

b.       At the time of exercise, the Optionee shall pay to the Administrator
(or at the option of the Company, to the Company) such amount as the Company
deems necessary to satisfy its obligation to withhold federal, state or local
income or other taxes incurred by reason of the exercise of this Option.  The
Optionee may elect to pay to the Administrator (or at the option of the Company,
to the Company) an amount equal to the amount of the taxes which the Company
shall be required to withhold by delivering to the Administrator (or at the
option of the Company, to the Company), cash, a check or at the sole discretion
of the Company, shares of Common Stock having a Fair Market Value equal to the
amount of the withholding tax obligation as determined by the Company.

 

 

1

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

5.        Issuance of Shares. Except as otherwise provided in the Plan, as
promptly as practical after receipt of notification of exercise and full payment
of the Option Price and any required income tax withholding, the Company shall
issue (if necessary) and transfer to the Optionee the number of Option Shares
with respect to which this Option has been so exercised, and shall deliver to
the Optionee or have deposited in the Optionee’s brokerage account with the
Administrator such Option Shares, at the Optionee’s election either
electronically or represented by a certificate or certificates therefor,
registered in the Optionee’s name.

 

6.        Termination of Employment.     

 

a.        If the Optionee’s termination of employment or service is due to
death, this Option shall automatically vest and become immediately exercisable
in full and shall be exercisable by the Optionee’s designated beneficiary, or,
if none, the person(s) to whom the Optionee’s rights under this Option are
transferred by will or the laws of descent and distribution for one year
following such termination of employment or service (but in no event beyond the
term of the Option), and shall thereafter terminate.

 

b.       If the Optionee’s termination of employment or service is due to
Disability (as defined herein), the Optionee shall be treated, for purposes of
this Agreement only, as if his/her employment or service continued with the
Company for the lesser of (i) five years or (ii) the remaining term of this
Option and this Option will continue to vest and remain exercisable during such
period (the “Disability Vesting Period”).  Upon expiration of the Disability
Vesting Period, this Option shall automatically terminate; provided, that, if
the Optionee should die during such period, this Option shall automatically vest
and become immediately exercisable in full and shall be exercisable by the
Optionee’s designated beneficiary, or, if none, the person(s) to whom the
Optionee’s rights under this Option are transferred by will or the laws of
descent and distribution for one year following such death (but in no event
beyond the term of the Option), and shall thereafter terminate.  For purposes of
this section, “Disability” shall mean (i) if the Optionee’s employment with the
Company is subject to the terms of an employment or other service agreement
between such Optionee and the Company, which agreement includes a definition of
“Disability,” the term “Disability” shall have the meaning set forth in such
agreement during the period that such agreement remains in effect; and (ii) in
all other cases, the term “Disability” shall mean a physical or mental infirmity
which impairs the Optionee’s ability to perform substantially his or her duties
for a period of one hundred eighty (180) consecutive days.

 

c.        If the Optionee’s termination of employment or service is due to
Retirement (as defined herein), the Optionee shall be treated, for purposes of
this Agreement only, as if his/her employment or service continued with the
Company for the lesser of (i) five years or (ii) the remaining term of this
Option and this Option will continue to vest and remain exercisable during such
period (the “Retirement Vesting Period”).  Upon expiration of the Retirement
Vesting Period, this Option shall automatically terminate; provided, that, if
the Optionee should die during such period, this Option shall automatically vest
and become immediately exercisable in full and shall be exercisable by the
Optionee’s designated beneficiary, or, if none, the person(s) to whom such
Optionee’s rights under this Option are transferred by will or the laws of
descent and distribution for one year following such death (but in no event
beyond the term of the Option), and shall thereafter terminate.  For purposes of
this section, “Retirement” shall mean the Optionee’s resignation from the
Company on or after the date on which the sum of his/her (i) full years of age
(measured as of his/her last birthday preceding the date of termination of
employment or service) and (ii) full years of service with the Company measured
from his/her date of hire (or re-hire, if later), is equal at least seventy
(70); provided, that, the Optionee must have attained at least the age of sixty
(60) and  completed at least five (5) full years of service with the Company
prior to the date of his/her resignation.  Any disputes relating to whether the
Optionee is eligible for Retirement under this Agreement, including, without
limitation, his/her years’ of service, shall be settled by the Committee in its
sole discretion.

 

2

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

d.       If the termination of the Optionee’s employment or service is for Cause
(as defined herein), this Option shall terminate upon such termination of
employment or service, regardless of whether this Option was then exercisable. 
For purposes of this section, “Cause” shall mean the Optionee’s (i) intentional
failure to perform reasonably assigned duties, (ii) dishonesty or willful
misconduct in the performance of duties, (iii) involvement in a transaction in
connection with the performance of duties to the Company which transaction is
adverse to the interests of the Company and which is engaged in for personal
profit or (iv) willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).

 

e.        If the termination of the Optionee’s employment or service is for any
other reason, the unvested portion of this Option, if any, shall terminate on
the date of termination and the vested portion of this Option shall be
exercisable for a period of three-months following such termination of
employment or service (but in no event beyond the term of the Option), and shall
thereafter terminate.  The Optionee’s status as an employee shall not be
considered terminated in the case of a leave of absence agreed to in writing by
the Company (including, but not limited to, military and sick leave); provided,
that, such leave is for a period of not more than three-months or re-employment
upon expiration of such leave is guaranteed by contract or statute. 

 

f.         Notwithstanding any other provision of this Agreement or the Plan to
the contrary, including, without limitation, Sections 2 and 6 of this Agreement:

 

                                                               i.      If it is
determined by the Committee that the Optionee engaged (or is engaging in) any
activity that is harmful to the business or reputation of the Company (or any
parent or subsidiary), including, without limitation, any “Competitive Activity”
(as defined below) or conduct prejudicial to or in conflict with the Company (or
any parent or subsidiary) or any material breach of a contractual obligation to
the Company (or any parent or subsidiary) (collectively, “Prohibited Acts”),
then, upon such determination by the Committee, this Option shall be cancelled
and cease to be exercisable (whether or not then vested).

                                                              ii.      If it is
determined by the Committee that the Optionee engaged in (or is engaging in) any
Prohibited Act where such Prohibited Act occurred or is occurring within the one
(1) year period immediately following the exercise of any Option granted under
this Agreement, the Optionee agrees that he/she will repay to the Company any
gain realized on the exercise of such Option (such gain to be valued as of the
relevant exercise date(s)).  Such repayment obligation will be effective as of
the date specified by the Committee.  Any repayment obligation must be satisfied
in cash or, if permitted in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the gain realized upon exercise
of the Option.  The Company is specifically authorized to off-set and deduct
from any other payments, if any, including, without limitation, wages, salary or
bonus, that it may own the Optionee to secure the repayment obligations herein
contained.

 

The determination of whether the Optionee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.  The
provisions of Section 7(f) shall have no effect following a Change in Control
(as defined herein).  For purposes of this Agreement, the term “Competitive
Activity” shall mean the Optionee, without the prior written permission of the
Committee, anywhere in the world where the Company (or any parent or subsidiary)
engages in business, directly or indirectly, (i) entering into the employ of or
rendering any services to any person, entity or organization engaged in a
business which is directly or indirectly related to the businesses of the
Company or any parent or subsidiary (“Competitive Business”) or (ii) becoming
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity other than
ownership of passive investments not exceeding 1% of the vote or value of such
Competitive Business.

 

3

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

g.       The term “Company” as used in this Agreement with reference to the
employment or service of the Optionee shall include the Company and its parent
and subsidiaries, as appropriate.

 

7.        Change in Control.  Upon the occurrence of a Change in Control (as
defined herein), this Option shall become immediately vested and exercisable in
full. For the purposes hereof, the term “Change in Control” shall mean a
transaction or series of transactions which constitutes an “Exchange
Transaction” within the meaning of the Plan or such other event involving a
change in ownership or control of the business or assets of the Company as the
Board, acting in its discretion, may determine.  For the avoidance of doubt, the
determination of whether a transaction or series of transactions constitutes an
Exchange Transaction within the meaning of the Plan shall be determined by the
Board, acting in its sole discretion.

 

8.        Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of this Option until payment of the exercise price and
the applicable tax withholding obligations have been satisfied or provided for
to the satisfaction of the Company, and the Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until such shares
are duly and validly issued by the Company to or on behalf of the Optionee.

 

9.        Non-Transferability. This Option is not assignable or transferable
except upon the Optionee's death to a beneficiary designated by the Optionee in
a manner prescribed or approved for this purpose by the Committee or, if no
designated beneficiary shall survive the Optionee, pursuant to the Optionee's
will or by the laws of descent and distribution. During an Optionee's lifetime,
this Option may be exercised only by the Optionee or the Optionee's guardian or
legal representative.

 

10.     Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to the continuation of his employment
or service with the Company, or interfere in any way with the right of the
Company at any time to terminate such employment or other service or to increase
or decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Optionee's employment or other service.

 

11.     Restrictions on Transfer. The Optionee agrees, by acceptance of this
Option, that, upon issuance of any shares hereunder, that, unless such shares
are then registered under applicable federal and state securities laws, (i)
acquisition of such shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Optionee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of this Option or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

 

12.     Notice.  Any notice to the Company provided for in this Agreement shall
be addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Optionee shall be addressed to the Optionee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

13.     Incorporation of Plan by Reference.  This Option is granted pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and this Option shall in all respects be interpreted in accordance with the
Plan. The Committee shall interpret and construe the Plan and this Agreement and
its interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

 

 

4

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

14.     Governing Law.  This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.

 

15.     Tax Status of Option.  This Option is not intended to be an incentive
stock option within the meaning of Section 422 of the Code.

 

16.     Miscellaneous.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

 

17.     Consent.  By signing this Agreement, the Optionee acknowledges and
agrees that:

 

a.        the Company and the Company’s affiliates are permitted to hold and
process personal (and sensitive) information and data about the Optionee as part
of its personnel and other business records and may use such information in the
course of its business; 

 

b.       they may disclose such information to third parties, including where
they are situated outside the European Economic Area, in the event that such
disclosure is in their view required for the proper conduct of their business;
and

 

c.        this Section applies to information held, used or disclosed in any
medium.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

                IN WITNESS WHEREOF, the Company has caused this Option to be
executed under its corporate seal by its duly authorized officer.  This Option
shall take effect as a sealed instrument.

 

 

                                                                               
Clear Channel Outdoor Holdings, Inc.

 

 

                                                                               
By:          ____________________________

                                                                                               
Name:

                                                                                               
Title:

 

Dated:

 

 

Acknowledged and Agreed

 

 

______________________

Name:

 

Address of Principal Residence:

 

__________________________

__________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

--------------------------------------------------------------------------------

 